Title: From Thomas Jefferson to William Short, 31 January 1808
From: Jefferson, Thomas
To: Short, William


                  
                     Dear Sir 
                     
                     Washington Jan. 31. 08.
                  
                  Yours of the 27th. was recieved last night. those of Nov. 25. & Dec. 29. had been recieved in due time. the pressure of business had prevented my acknoleging them. I shall be happy to see you here, and repeat my hope of your taking your daily soup with us when not otherwise engaged.    I have just recieved information that Russia has interdicted to her subjects all intercourse with England, has sent off the British ambassador & recalled her own from London. mr Canning’s letter on that subject to the Ld. Mayor will be in tomorrow’s paper. our affairs in Europe are totally at a stand: what effect will be produced on them here remains to be seen. in the hope of seeing you here shortly I salute you with constant affection & respect.
                  
                     Th: Jefferson 
                     
                  
               